—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered April 30, 1996, convicting him of robbery in the first degree, robbery in the second degree, kidnap*785ping in the second degree (two counts), unlawful imprisonment in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As this Court determined upon the appeal of the defendant’s codefendant, the trial court did not improvidently exercise its discretion in refusing to dismiss several jurors for “substantial misconduct” (see, People v Gonzalez, 246 AD2d 554). In addition, the defendant’s contention that the counts of kidnapping in the second degree should be dismissed because they merged into the robbery counts is not preserved for appellate review (see, People v Sage, 204 AD2d 746; CPL 470.05 [2]). In any event, under the circumstances of this case, the defendant’s conviction for second degree kidnapping was not barred under the merger doctrine (see, People v Cain, 76 NY2d 119) inasmuch as the robbery offenses were fully consummated prior to the commission of kidnapping in the second degree (see, People v Smith, 47 NY2d 83; People v Chronis, 209 AD2d 712).
The sentence imposed was not excessive (see, People v Brooks, 209 AD2d 427; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, O’Brien and Copertino, JJ., concur.